          Case 1:19-cr-00374-DAB Document 27 Filed 11/21/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                         :
UNITED STATES OF AMERICA,
                                         :                        Index No. 19-cr-00374 (DAB)
                                         :
                     Plaintiff,
                                         :                        MOTION FOR ADMISSION
                                         :                        PRO HAC VICE
                v.
                                         :
                                         :
MICHAEL AVENATTI,
                                         :
                     Defendant.          :
                                         :
---------------------------------------- X

       Pursuant to Rule 1.3 of the Local Rules of the United States Courts for the Southern and

Eastern Districts of New York, Daniel Dubin hereby move this Court for an Order for admission

to practice Pro Hac Vice to appear as counsel for Defendant Michael Avenatti in the above-

captioned action.

       I am in good standing of the bar of the state of California and there are no pending

disciplinary proceedings against me in any state or federal court. I have never been convicted of

a felony. I have never been censured, suspended, disbarred or denied admission or readmission

by any court. I have attached the affidavit pursuant to Local Rule 1.3.

Dated: November 21, 2019
                                             /s/ Daniel Dubin        .
                                             Daniel Dubin
                                             Pierce Bainbridge Beck Price & Hecht LLP
                                             355 S. Grand Avenue, 44th Floor
                                             Los Angeles, CA 90071
                                             tel: (213) 262-9333
                                             fax: (213) 279-2008
                                             ddubin@piercebainbridge.com
         Case 1:19-cr-00374-DAB Document 27-1 Filed 11/21/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                         :
UNITED STATES OF AMERICA,
                                         :                        Index No. 19-cr-00374 (DAB)
                                         :
                     Plaintiff,
                                         :                        MOTION FOR ADMISSION
                                         :                        PRO HAC VICE
                v.
                                         :
                                         :
MICHAEL AVENATTI,
                                         :
                     Defendant.          :
                                         :
---------------------------------------- X

       I, Daniel Dubin, hereby state:

       1.      I am admitted to practice before the courts of the state of California and am an

attorney with the firm of Pierce Bainbridge Beck Price and Hecht LLP. I am counsel for

Defendant Michael Avenatti, in this proceeding. A copy of my Certificate of Good Standing is

attached hereto as Exhibit A.

       2.      I have never been and am not presently subject to any disciplinary proceedings

against me in any state or federal court.

       3.      I have never been convicted of a felony.

       4.      I have never been censured, suspended, disbarred or denied admission or

readmission by any court.

       5.      I have prepared this affidavit pursuant to Local Rule 1.3.

Dated: November 21, 2019                     Respectfully submitted,
                                             /s/ Daniel Dubin        .
                                             Daniel Dubin
                                             Pierce Bainbridge Beck Price & Hecht LLP
                                             355 S. Grand Avenue, 44th Floor
                                             Los Angeles, CA 90071
                                             tel: (213) 262-9333
                                             fax: (213) 279-2008
                                             ddubin@piercebainbridge.com
Case 1:19-cr-00374-DAB Document 27-2 Filed 11/21/19 Page 1 of 2




            EXHIBIT A
Case 1:19-cr-00374-DAB Document 27-2 Filed 11/21/19 Page 2 of 2
             Case 1:19-cr-00374-DAB Document 27-3 Filed 11/21/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------- x
                                         :
UNITED STATES OF AMERICA,
                                         :                        Index No. 19-cr-00374 (DAB)
                                         :
                     Plaintiff,
                                         :                        MOTION FOR ADMISSION
                                         :                        PRO HAC VICE
                v.
                                         :
                                         :
MICHAEL AVENATTI,
                                         :
                     Defendant.          :
                                         :
---------------------------------------- X

       The Motion of Daniel Dubin, for admission to practice Pro Hac Vice in the above captioned

action is granted.

       Applicant has declared that he is a member in good standing of the bar of the state of

California; and that his contact information is as follows;

       Daniel Dubin
       Pierce Bainbridge Beck Price & Hecht LLP
       355 S. Grand Avenue, 44th Floor
       Los Angeles, CA 90071
       tel: (213) 262-9333
       fax: (213) 279-2008
       ddubin@piercebainbridge.com


       Applicant having requesting admission Pro Hac Vice to appear for all purposes as counsel for

Defendant Michael Avenatti in the above entitled action;


       IT HEREBY ORDERED that Applicant is admitted to practice Pro hac Vice in the above

captioned case in the United States District Court for the Southern District of New York. All

attorneys appearing before this Court are subject to the Local Rules of this Court, including the

Rules governing discipline of attorneys.
         Case 1:19-cr-00374-DAB Document 27-3 Filed 11/21/19 Page 2 of 2



Dated:

                                   Honorable Deborah A. Batts
                                   United States District Judge




                                      2
